               Case 1:18-cr-00779-ER Document 78 Filed 05/20/20 Page 1 of 1

                              CHAN HUBBARD pllc
                           12 Park Street/ Brooklyn, NY 11206 / +1 917 979 3860




May 11, 2020
                                           Sentencing is adjourned to July 15, 2020, at 11:00 AM.
Honorable Edgardo Ramos                    SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Street
                                                                             5/20/2020
New York, New York 10007


                            Re: United States v. Semiday
                                 18 C.R. 779 (ER)


        With the consent of the government, this letter is written to request an adjournment of at
least four weeks for the sentencing in the above referenced matter. Currently it is on the Court’s
calendar for May 21, 2020.

        The within request is made with consideration of the BOP restrictions for legal visits due to
COVID-19, gathering materials for sentencing and the ability of family members to attend
sentencing. I respectfully request sentencing be set for that date or another date that is convenient
for the Court.

       I thank Your Honor for his consideration in this matter.

                                                    Respectfully submitted,

                                                    Shanti Hubbard
                                                    Shanti Hubbard
                                                    Attorney for the Defendant
                                                    Curtis Hines
cc: All parties via ECF
